SETH, Circuit Judge,
dissenting:
I must respectfully dissent from the position taken by the majority and their characterization of the case. This case is really a medical malpractice case in strict liability clothing. The record demonstrates that the decedent had a good layperson’s knowledge of toxic shock syndrome (“TSS”) and its symptoms, she knew of the warnings on the Playtex box, she thought she had symptoms of TSS and went to the doctor to ask about TSS.
The experts, even the doctor she consulted, agreed that if the diagnosis had been correct and she had then received treatment she would have survived. The warnings on the box with what she knew got her to the doctor which should have been the right place. This is what the warnings were for but the failure was the diagnosis — scarlet fever. This destroyed everything. When she later became seriously ill with a very high fever the doctor over the phone prescribed aspirin and water and the delay continued until it was too late.
This case cannot serve as a precedent for a products liability action because it is not such a case and is instead, as mentioned, a medical malpractice case. I would reverse and remand for a new trial for the following reasons.
The uncontested facts are that during her menstrual period in late March 1983, Mrs. O’Gilvie developed a sore throat, a red sunburn-type rash, a high fever, and diarrhea. These ailments are symptomatic of TSS, as well as various other diseases.
*1451Decedent’s husband testified that his wife first told him that she wasn’t feeling well on the morning of Wednesday, March 30, 1983. Decedent’s friend and classmate at a local school testified that on the way to class on Tuesday, March 29, Mrs. O’Gilvie complained that she had had a sore throat “all weekend” and a vaginal yeast infection.
On the morning of March 30, decedent made an appointment with her physician, Dr. Hays, a family practitioner in Wichita. Before the appointment Mrs. O’Gilvie read a TSS warning brochure from a package of Playtex tampons. Mrs. O’Gilvie’s sister, who drove her to the doctor’s office, also read the warning insert. The sister testified:
“[Betty] had a flyer that has the warnings on it and that’s why she was going to ask the doctor about the toxic shock because if you read the flyer, it shows that vomiting, diarrhea, rash, temperature, is all what could be classified as toxic shock and I read that.”
During the drive to the doctor’s office decedent discussed her concern about TSS with her sister. On a prior occasion, Mrs. O’Gilvie’s mother-in-law, Mrs. Hunt, had talked with Mrs. O’Gilvie about TSS and had given her an article on the subject.
During the doctor’s appointment, Mrs. O’Gilvie specifically asked about the possibility of TSS. Dr. Hays advised her that, “I did not think that was a thing to be concerned about,” and diagnosed her condition as scarlet fever and a vaginal yeast infection. He prescribed a penicillin-based antibiotic that was appropriate for scarlet fever but not effective against TSS.
On her way home from Dr. Hays’ office, Mrs. O’Gilvie asked her sister for a tampon, and her sister supplied a Kotex product. That afternoon, Mrs.. O’Gilvie’s symptoms continued and by 10:00 p.m. on March 30 her temperature had climbed to 105°. Alarmed, her husband called Dr. Hays at home and was advised by the doctor to administer aspirin and water and continue the antibiotics. Mr. O’Gilvie also called his mother, Mrs. Hunt, who came to the O’Gil-vie home to attend her daughter-in-law during the night of March 30 and the morning and afternoon of March 31.
At around 9:00 a.m. on the morning of March 31, Mrs. Hunt telephoned Dr. Hays’ office to report that Mrs. O’Gilvie’s symptoms were not relieved. She spoke with a nurse, who advised continuing the prescribed treatment. At around 11:00 a.m. Mrs. Hunt supplied a Tampax tampon to Mrs. O’Gilvie. Early that afternoon, Mrs. Hunt noticed that Mrs. O’Gilvie’s condition was deteriorating: her fingers appeared bluish and she was having difficulty speaking. Mrs. Hunt telephoned the doctor’s office at around 2:00 p.m. and rushed Mrs. O’Gilvie there, where the nursing staff began emergency treatment and telephoned. Dr. Hays at his home. Mrs. O’Gilvie was then transported to a Wichita hospital where Dr. Hays met her and diagnosed her condition as either TSS or a massive infection. He called for consultations by infectious disease, cardiac, and renal specialists, but treatment was not successful. On April 2, 1983, Mrs. O’Gilvie died. The cause of death listed on the hospital records was TSS.
On the day after Mrs. O’Gilvie’s funeral, her friend and school classmate went to the O’Gilvie home to assist with some housekeeping chores. The friend testified that in the course of housecleaning, she found a box of Playtex tampons under the bathroom sink. The classmate also testified that during February 1983, she had seen the decedent purchase a box of Playtex tampons at a local supermarket. Mr. O’Gil-vie testified that his wife customarily used Playtex sanitary products. Decedent’s sister, however, testified that she routinely shopped for the O’Gilvie family at a nearby military base using her PX privileges and that during these shopping trips she purchased Kotex products exclusively for Mrs. O’Gilvie. Shortly after Mrs. O’Gilvie died, a Playtex tampon was found in her purse. Playtex International was the only named defendant and the only tampon manufacturer mentioned in the special interrogatories to the jury.
Although the etiology and kinetics of TSS are subjects of scientific debate and *1452disagreement, there is a recognized association between the use of tampons and the onset of toxic shock syndrome. TSS-producing toxins are emitted by staphylococcus-aureus bacteria that have been found to multiply in numerous brands of catamenial products, including those manufactured by Playtex, Kotex and Tampax. The toxins elaborated in the bacterial colonies have the capability of entering, infecting and ultimately poisoning the patient’s system within the span of a few days.
The case was submitted to the jury on theories of strict tort liability for manufacturing a defective product; strict liability for inadequate warnings; negligent failure to warn; negligent failure to test the product; and negligent design.
Playtex tendered instructions on comparative fault and assumption of risk and contributory negligence. The proposed instructions included a directive to the jury that “[t]he parties to whom you have the discretion to assign fault are: Betty O’Gil-vie, Dr. Hays (or his agents or employees), International Playtex, Inc., [o]ther tampon manufacturers.”
The court denied Playtex’s requested instructions on decedent’s comparative fault and also rejected the defenses of comparative negligence and assumption of risk. Instead, the court gave Instruction 23 concerning the decedent’s conduct:
“As indicated, the defendant has denied each of the plaintiffs’ contentions and further contends that Betty O’Gilvie was, in whole, or in part, causally responsible for the injuries and damages to herself and her family.
“While a consumer has a duty to use ordinary care for her own safety and protection, because of the instincts of self-preservation and love of life, it is presumed here that the deceased, Betty O’Gilvie, at the time of the alleged use of defendant’s product, was exercising requisite care to avoid any injury. In the Court’s view, no evidence has been offered to overcome this presumption, and the issue of the decedent’s negligent conduct, if any, is not before you. Additionally, it is the Court’s finding that the doctrine of assumption of risk is not applicable in this case. Accordingly, the conduct of Betty O’Gilvie is not before you.”
(R.l:187.)
The court also refused to instruct the jury on the comparative fault or causation of other tampon manufacturers, specifically Kotex and Tampax. As for the Tampax product, the court reviewed the medical testimony and concluded that by the time decedent used it on the morning of March 31, her condition was probably irreversible. Regarding Kotex, the court observed that no evidence connected that product with Mrs. O’Gilvie’s TSS.
Defendant objected to the omission of comparative causation and assumption of risk instructions and to the court’s Instruction 23. Playtex also objected to the omission of other tampon manufacturers on the verdict form. At the close of plaintiffs’ evidence Playtex had moved for a directed verdict on grounds, inter alia, that “there [was] no proof that Betty O’Gilvie used defendant’s product in March, 1983.”
The jury awarded a total of $250,000 to Mrs. O’Gilvie’s estate for the decedent’s pain and suffering; $1.25 million to Mrs. O’Gilvie’s survivors as compensatory damages; and $10 million in punitive damages. The percentage of causation was allocated 20% to Dr. Hays and 80% to Playtex. Judgment was entered on these amounts, but the district court subsequently granted a partial remittitur of the punitive damages, based on the defendant's posttrial remedial conduct. 609 F.Supp. 817 (D.Kan.). Plaintiff appeals from the remittitur of punitive damages.
Playtex filed a motion for new trial or judgment notwithstanding the verdict, based on the court’s exclusion of comparative fault instructions concerning Mrs. O’Gilvie’s conduct and other tampon manufacturers. These contentions are central to defendant’s cross-appeal. Playtex also maintains that the court’s instructions and comments about Playtex’s toxic shock warnings misled the jury and that the evidence was insufficient to support punitive damages.
*1453The Kansas legislature abolished contributory negligence as a bar to recovery in civil actions and adopted a modified form of comparative causation, sometimes called comparative fault, under which liability is allocated “in the proportion that the amount of his or her causal negligence bears to the amount of the causal negligence attributed to all parties against whom such recovery is allowed.” Kan. Stat.Ann. § 60-258a(d). See also Kennedy v. City of Sawyer, 228 Kan. 439, 618 P.2d 788 (1980).
The doctrine of comparative causation or comparative fault applies under Kansas products liability law to both strict liability and implied warranty claims. Kennedy v. City of Sawyer, 228 Kan. 439, 618 P.2d 788 (1980). It also applies to all degrees and types of fault. Hardin v. Manitowoc-Forsythe Corp., 691 F.2d 449 (10th Cir.1982).
A touchstone of comparative causation is that “all parties to an occurrence must have their fault determined in one action, even though some parties cannot be formally joined or held legally responsible.” Albertson v. Volkswagenwerk Aktiengesellschaft, 230 Kan. 368, 634 P.2d 1127, 1132 (1981). Even if a plaintiff has not formally joined a person or entity whose causal conduct may have contributed to the damages, the district court, in Travelers Insurance Companies v. Jackson Communications Corp., 573 F.Supp. 1139, 1141 (D.Kan.1983), said: “[T]he absent tortfeasor’s negligence may nevertheless be compared. Those who are not defendants but whose liability is compared are called ‘phantom’ parties. Baird v. Phillips Petroleum Co., 535 F.Supp. 1371, 1378 (D.Kan.1982).”
During the trial, the parties and the district court referred to comparative causation and assumption of risk interchangeably. In Hardin v. Manitowoc-Forsythe Corp., 691 F.2d 449, 454 n. 4 (10th Cir. 1982), we observed that under Kansas’ comparative causation doctrine:
“[Pjlaintiff’s fault must be compared with that of defendant whether it be characterized as contributory negligence, assumption of risk, product misuse, or unreasonable use. These defenses all depend on the reasonableness of plaintiff’s conduct, a negligence concept.”
Our decision in Prince v. Leesona Corp., 720 F.2d 1166 (10th Cir.1983), a Kansas strict products liability case, referred to the assumption of risk defense under Kansas law. Prince and Hardin v. Manitowoc-Forsythe both explain that the assumed risk doctrine was merely a means of permitting a jury to do what now it is required to do under comparative causation, thus to determine whether a consumer’s conduct departed from the appropriate standard of care. The purpose of the comparative causation statute is to allow the jury to assess the reasonableness of the causal conduct and apportion liability accordingly. As we stated in Palmer v. Ford Motor Co., 498 F.2d 952, 953 (10th Cir.1974), a products liability case under Kansas law: “The controlling factor is causation____ The label-ling of the defense as contributory negligence or as assumption of risk is not determinative.”
The primary focus of comparative causation analysis under Kansas law is thus on the duties which each party bears to the other. Hardin v. Manitowoc-Forsythe, 691 F.2d at 455 n. 5. In Prince v. Leesona Corp., 720 F.2d 1166, at 1171, we said:
“In essence, what Kansas has done is to let the jury determine the degree to which each actor has departed from his or her respective duty and apportion fault accordingly. As explained in Kennedy, all types of fault, regardless of degree, are to be compared with that of defendant whether the fault is characterized as contributory negligence, assumption of risk, product misuse, or unreasonable use. All of these defenses depend on the reasonableness of plaintiff’s conduct, a negligence concept.” (Footnote omitted.)
In order to compare causation under Kansas law the jury must be allowed to consider the doctrine as to all participants in the related series of events all within the sufficiency of the evidence strictures.
The possibility that the user would be mis-diagnosed does not negate the possibili*1454ty that the jury could have found plaintiffs own conduct unreasonable, either in continuing to use the tampons or in delaying her visit to the doctor.
The facts surrounding the O’Gilvie claims are markedly different from the situation presented in Wooderson v. Ortho Pharmaceutical Corp., 235 Kan. 387, 681 P.2d 1038 (1984). Wooderson was a failure-to-wam case where the defendant pharmaceutical manufacturer asserted that the plaintiff’s negligent use of the product and her three-day delay in the course of medical treatment were contributing causes of her injury. The expert testimony in Wooderson indicated that plaintiff, who had been ingesting defendant’s product for several years, had suffered cumulative long-term blood vessel deterioration. The trial court refused to give a comparative causation instruction regarding the plaintiff’s conduct and the Kansas Supreme Court affirmed because there was no evidence that plaintiff’s three-day delay could have caused the disaster. Here, on the other hand, a three-day difference apparently was crucial, given the short-term cycle of TSS. Thus “[t]he question of causation ... is one for resolution by the jury in the absence of conclusive proof that makes only one result possible.” Palmer, 498 F.2d at 953. Where the plaintiff’s own conduct caused or partially caused his or her injury plaintiff’s responsibility and reasonableness must be compared with the conduct of other participants. Lenherr v. NRM Corp., 504 F.Supp. 165, 175 (D.Kan. 1980); Brown v. Keill, 224 Kan. 195, 580 P.2d 867, 875-76 (1978). Kansas courts have found error in the refusal of a comparative fault instruction which did not include the consideration of all potentially culpable participants. McCart v. Muir, 230 Kan. 618, 641 P.2d 384, 388-89 (1982).
The instructions in the case before us specifically excluded consideration of questions of causation posed by plaintiff’s own conduct. Those questions properly lay within the province of the jury as did the questions as to causation arising from decedent’s use of other products. Pape v. Kansas Power and Light Co., 231 Kan. 441, 647 P.2d 320 (1982); McCart v. Muir, 230 Kan. 618, 641 P.2d 384 (1982).
Regarding the “phantom defendants,” Kotex and Tampax, expert testimony varied as to when Mrs. O’Gilvie’s condition became irreversible, and a jury question arose. The evidence did not conclusively establish whether Mrs. O’Gilvie’s condition was affected by the Kotex or Tampax products that were supplied to her on March 30 and 31 and before. Nevertheless, the evidence that those products were used by the decedent during a critical time and the possibility that they could have been associated with her TSS necessitated the submission of the issue of comparative causation of the phantom defendants to the jury. This was not done as the special interrogatories only asked whether Mrs. O’Gilvie used Playtex tampons, without mentioning any other brands, and whether the Playtex product caused or contributed to her development of TSS. Although TSS toxins may remain in the bloodstream or organs, Dr. Hays testified that once a tampon is removed the site of toxin-producing bacteria is also removed. When a new tampon is inserted it presents a new possibility for staphylococcus bacteria to colonize. Some of the expert testimony supported this theory, although other testimony indicated that progressive, cumulative toxemia may have been completed in Mrs. O’Gilvie’s case by the time on March 31 that the Tampax product was used. Yet another expert witness, a research microbiologist, recounted an experiment performed in August 1983, indicating that Playtex tampons appeared to contain a substance inhibiting the growth of staphylococcus-aureus bacteria. The jury should have been allowed to weigh the testimony and consider whether the Kotex or Tampax products contributed to the decedent’s condition. The district court acknowledged that the onset of TSS — before or after use of the Kotex or Tampax tampons — was a complicated question.
Pursuant to FDA regulations that became effective in 1982, Playtex tampon packages bore the notice: “Attention: Tampons are associated with Toxic Shock Syndrome (TSS). TSS is a rare but serious *1455disease that may cause death. Read and save the enclosed information.” (R.10:145.) The warning brochure included with the Playtex product in part stated in very large type:
“IMPORTANT INFORMATION ABOUT TOXIC SHOCK SYNDROME (TSS)”
And stated in smaller block type:
“READ AND SAVE THIS INFORMATION ABOUT THESE TAMPONS:

“WARNING SIGNS

“WARNING SIGNS OF TSS FOR EXAMPLE ARE: SUDDEN FEVER (USUALLY 102” OR MORE) AND VOMITING, DIARRHEA, FAINTING OR NEAR FAINTING WHEN STANDING UP, DIZZINESS, OR A RASH THAT LOOKS LIKE A SUNBURN.
“IF THESE OR OTHER SIGNS OF TSS APPEAR, YOU SHOULD REMOVE THE TAMPON AT ONCE, DISCONTINUE USE, AND SEE YOUR DOCTOR IMMEDIATELY.”
Further in smaller type:
“There is a risk of TSS to all women using tampons during their menstrual period. TSS is a rare but serious disease that may cause death. The reported risks are higher to women under 30____ “You can avoid any possible risk of getting tampon-associated TSS by not using tampons____”
One of the most significant aspects of this case is what prompted the decedent to visit her doctor when she became ill on March 29 or 30, and her awareness at that time of the risk of TSS to the users of tampons. The record shows that she had some prior knowledge of the relationship of the use of tampons with TSS and the risk involved. She had also read the warning on the Playtex enclosure and box and was concerned that she might have TSS. Her concern moved her to see her doctor. She thus asked her sister to drive her to Dr. Hays’ office. She told her sister, as mentioned, that she was going to ask the doctor if she had TSS. She said that she had read a pamphlet which indicated her symptoms were like those of TSS. The decedent did see her doctor on that day. She asked him whether she had TSS and about tampon use and TSS.
Thus the record demonstrates that the decedent was aware of the risks associated with the use of tampons; that she knew what the symptoms of TSS were; that the symptoms she had on March 30 were similar to those of TSS; that this similarity was such that she wanted to see the doctor and ask whether she had TSS. This she did. Thus her visit to the doctor must be taken as decedent’s response to her symptoms in the context of what she knew about tampons and TSS. This knowledge included what her mother-in-law provided and the warnings on the Playtex box. Her reaction was right. Her suspicions as to her symptoms were correct and her actions should have been effective. The information she had and the warnings had served a purpose. However, she continued to use tampons during this short but critical period before she saw the doctor despite her concern that she might have TSS and the warning on the box or pamphlet to stop using tampons under such circumstances. With decedent’s visit to Dr. Hays’ office the proof moved from one significant segment of the case to another. Her responses to her symptoms and knowledge had gotten her there. The doctor was then to provide an answer to her worries. In response to her concern, her questions about TSS, and her symptoms, Dr. Hays told her she had scarlet fever. The decedent continued thereafter to use tampons but apparently not those of defendant.
The doctors who testified were all of the opinion that had the decedent been treated for TSS when she first saw Dr. Hays, or at least had then been hospitalized, she probably would have survived. This was also the opinion of Dr. Hays. Dr. Hays maintained throughout his testimony that Mrs. O’Gilvie had scarlet fever at the time of her appointment on March 30 and developed TSS on the afternoon of March 31 when her fingers turned blue.
The record is not altogether clear as to when the decedent read the warning on the Playtex package and folder in the package. However, as mentioned, it was shortly be*1456fore she went to see the doctor and probably on the second day that she felt ill — the 30th. It was at a time, according to the doctors who testified, when she probably would have survived had she received a correct diagnosis and treatment. The misdiagnosis destroyed the effectiveness of the warnings here in evidence.
The use of tampons by the decedent after her concern that she had TSS introduced an element and degree of causation by the decedent which, under Kansas law, must be evaluated by the jury as herein described. This was not done at trial as the' trial judge instructed the jury that causation by the decedent was not its concern. Thus the trial court observed, and included in Instruction No. 23, a statement that Mrs. O’Gilvie’s “fault” should not be considered by the jury as the defendant had failed to rebut the presumption of due care attributed to a decedent under these circumstances. This was in substance a directed verdict for the plaintiff as to her comparative fault under the statute. As to the presumption of care attributed to the decedent, the Kansas court in Akin v. Estate of Hill, 201 Kan. 306, 440 P.2d 585, 588, observed that “[tjhis presumption yields ... to direct controverting evidence.” The record before us contains such evidence as herein described.
The measure for comparative causation under Kansas products liability law is the degree to which an injured consumer departed from his or her duty of ordinary care. Accordingly, the jury should be given the opportunity to assess decedent’s conduct as to causation and reasonableness. The jury should be allowed to examine the causation, if any, by the “phantom defendants” Kotex and Tampax as well.
I would reverse the judgment of the district court and remand for a new trial.